 



AMENDMENT NO. 1
TO
EXECUTIVE SEVERANCE AGREEMENT
(the “Agreement”)
     Reference is made to the Agreement between you (the “Executive”) and the
undersigned Corporation with respect to certain severance arrangements which
apply only in the event that a Change in Control of the Corporation occurs after
the date of the Agreement.
     Capitalized terms used herein shall have the meanings given to them in the
Agreement unless expressly provided otherwise.
     As an inducement to the Executive to continue his employment with the
Corporation, the Agreement is hereby amended as follows:
A) Paragraph 1 of the Agreement is amended in its entirety to state:
1. For the purposes of this Agreement, a “Change in Control Event” shall mean
the occurrence of any one (or more) of the following events after the date of
this Agreement:
a. A change in the ownership of the Corporation, which shall occur on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Corporation that, together with stock previously held
by such person or group, constitutes more than fifty-percent (50%) of the total
fair market value or total voting power of the stock of the Corporation.
However, if any one person or more than one person acting as a group is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Corporation, the acquisition of
additional stock by the same person or persons shall not be considered to cause
a change in the ownership of the Corporation. For purposes of Paragraph 1,
subparagraphs a., b. and c., persons will not be considered to be acting as a
group solely because they purchase or own stock of the Corporation at the same
time or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock or similar
business transaction with the Corporation.
b. A change in the effective control of the Corporation, which shall occur on
the date that either:
     (i) Any one person or more than one person acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent

 



--------------------------------------------------------------------------------



 



acquisition by such person or persons) ownership of stock of the Corporation
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Corporation; or
     (ii) A majority of the members of the Corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Corporation’s board of
directors prior to the date of the appointment or election.
c. A change in the ownership of a substantial portion of the Corporation’s
assets, which shall occur on the date that one person or more than one person
acting as a group acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Corporation that have a total gross fair market value equal to or more than
forty-percent (40%) of the total gross fair market value of all of the assets of
the Corporation immediately prior to such acquisition or acquisitions, provided
that such person or persons shall not be a person or entity that immediately
prior to the commencement of a 12-month period for determining an acquisition
controls, is controlled by, or is under common control with, the Corporation.
For the purposes of this subparagraph c., gross fair market value means the
value of the assets of the Corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
B) Whenever in the Agreement the term “Change of Control” appears, it shall be
deemed to refer to a “Change in Control Event”.
C) The second sentence of Paragraph 2 is deleted in its entirety and the
following provision substituted therefor:
As used in clause (d), the term “fair market value” means the closing price of
the common stock of the Corporation in the trading venue on which said stock is
then traded on the Termination Date, less any amounts remaining to be paid by
the Executive for such restricted stock or the exercise of such stock options.
D) Paragraph 17 of the Agreement is amended in its entirety to state:
     Nothing in this Agreement amends or modifies, or shall be deemed or
construed to amend or modify, the terms and provisions (including the triggers
and dates of payments thereunder) of any stock option granted by the Corporation
to the Executive, or restricted stock agreement between the Corporation and the
Executive, or the provisions of the 1992 Long Term Incentive Plan, the 1999 Long
Term Incentive Plan, the 2004 Long Term Incentive Plan, or of any subsequent
long term incentive plan that provides for the grant of stock options or of
restricted stock awards to employees of the Corporation, or of any amendments to
or restatements of any of the foregoing plans.
E) Paragraph 18 of the Agreement is amended in its entirety to state:

2



--------------------------------------------------------------------------------



 



Absent a Change in Control Event or unless extended in writing by the parties
hereto, this Agreement shall expire on January 31, 2010.
     IN WITNESS WHEREOF, this Amendment No. 1 is executed by or on behalf of the
undersigned as of January 27, 2006.

              TRANSTECHNOLOGY CORPORATION
 
       
 
       
 
  By:    
 
       
 
      Gerald C. Harvey
Vice President, Secretary and
General Counsel
 
       
 
       
Accepted and agreed to:
       
 
       
 
       
 
Robert L.G. White
       

3